Citation Nr: 0415509	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for favorable ankylosis of the right (dominant) hand, index 
through fifth fingers ankylosed in mid flexion, following 
carpal tunnel release and Dupuytren's contracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the veteran's July 2002 substantive 
appeal included a request for Decision Review Officer (DRO) 
hearing, as well as a Board videoconference hearing.  
However, notes associated with the claims folder indicated 
that he cancelled the DRO hearing in April 2003.  In 
addition, he failed to report for the Board videoconference 
hearing scheduled in October 2003, although the 
representative's statement of June 2004 indicates that he 
withdrew the hearing request.  In any event, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704 (2003).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a) (West 2002).  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

In this case, the veteran underwent a VA examination in June 
2001, three years ago.  In July 2003 and June 2004 
statements, the veteran's representative asserts that a 
remand is required to secure a new examination.  
Specifically, it is argued that the veteran's disability is 
worse, now involving lost function in the thumb as well as 
all fingers, such that there is essentially loss of use of 
the hand.  Thus, the veteran claims that he is entitled to a 
higher disability evaluation that includes consideration of 
decreased thumb function, which he alleges results in no 
effective function of the hand, as well as special monthly 
compensation for loss of use of the hand.  See 38 C.F.R. §§ 
4.63 (loss of use of hand or foot), 4.71a, Diagnostic Code 
(Code) 5125 (loss of use of hand).  See also 38 U.S.C.A. § 
1114(k) and 38 C.F.R. 
§ 3.350(a) (special monthly compensation).  In order to 
determine whether such an increase in disability is present, 
a new examination is required.  To that end, the Board must 
remand the appeal to the RO.  

The Board notes that the veteran's disability is rated, in 
part, under Diagnostic Code (Code) 5221, favorable ankylosis 
of multiple digits, four digits of one hand.  38 C.F.R. § 
4.71a.  During the pendency of this appeal, VA promulgated 
regulations amending the rating criteria for ankylosis and 
limitation of motion of the digits of the hands, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  When there is a change in the 
law or regulations, evaluation of a claim must include 
application of those changes, subject to the applicable 
effective dates provided for any amendments.  See 38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  Clearly, 
the June 2001 VA examination and the RO's August 2001 rating 
decision and July 2002 statement of the case do not take into 
consideration any relevant changes effected in these 
amendments.  The examination secured on remand, as well as 
the RO's readjudication of the claim thereafter, must 
consider the amended regulations as applicable.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
assess the current severity of his 
favorable ankylosis of the right 
(dominant) hand, index through fifth 
fingers ankylosed in mid flexion, 
following carpal tunnel release and 
Dupuytren's contracture.  In addition to 
assessing the type and severity of 
ankylosis (i.e. favorable or unfavorable) 
and strength in the fingers of the right 
hand, the examiner is asked to describe 
any manifestations of the service-
connected disability that involve the 
thumb and the extent to which such 
manifestations impact the overall 
disability of the right hand.  To the 
extent applicable, the examiner should 
determine whether any effective function 
of the right hand remains, such that the 
veteran would be equally well served by 
amputation and suitable prosthesis.  If 
the examiner is unable to provide any of 
the requested information, the report 
should so state.  Any opinion provided 
should include a complete explanation.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  Such 
readjudication must include, as 
applicable, consideration of the amended 
rating schedule for ankylosis of 
limitation of motion of digits of the 
hand.  See 67 Fed. Reg. 48,784 (July 26, 
2002) (codified at 38 C.F.R. pt. 4).  In 
addition, the RO should consider whether 
an increase by way of award of special 
monthly compensation is warranted.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


